Title: From George Washington to Major General Horatio Gates, 17 November 1779
From: Washington, George
To: Gates, Horatio


        
          Sir
          West point Novr 17th 1779
        
        Your Letter of the 15th came to hand this morning. My answer to that of the 8th was somewhat delayed by reason of my absence on a tour to the advanced posts of the Army, which threw a good many Letters in my way on my return, but being dispatched on the 13th it must have reached You soon after the date of Yours of the 15th.
        All prospect of a cooperation with the French fleet having ceased, and the Enemy having their whole force at New York and at it’s immediate dependencies, without any appearances at this time, of detaching more than four Thousand Men (which is but equal to the Garrison lately at Rhode Island, or the Reinforcements which came under convoy of Admiral Arbuthnot and Sir Andrew Hammond) I am obliged to make my disposition for the Winter, with an eye to these circumstances and the abilities of the Quarter Master—Forage Master & Commissary to support us with provision—forage and the means of transporting them to the places of Cantonment.
        Accordingly, the following is the Arrangement I have made, as best calculated in my Judgement to answer those purposes and to cover the Country—secure this important post—and to guard the main army from insult, in it’s Winter quarters.
        Moylans{BR
        Sheldons {A} Dragoons—East of Danbury
        Baylors{CE}
        Poor’s Brigade at Danbury.
        1st 2d 3d & 4th Massachusetts Brigades at West point—King’s ferry & Continental Village. From these Brigades a light party of 3 or 400 Men to be relieved once a fortnight, is to be advanced with a small party of Horse towards Kingsbridge to cover the Country.
        A small corps at the entrance of Smith’s Clove above Sufferans.
        Lee’s partizan Corps with some light Troops to attend to the Monmouth shore.
        The Heavy Artillery at Easton—the Light parke at Morristown or pluckemin.
        The Main Army (from which Detachments for a fortnight will

be made towards the North River & Staten Island) will lay on the heights—some where back of the Scot’s plain in Jersey.
        I have been thus particular because it is my intention to offer You the command on the North River, in which will be included Poor’s Brigade and the Horse in Connecticut, if you should incline to accept it rather than a command in the main Army.
        To save the marching of Troops I should have been glad to have stopped the Regiments from Rhode Island at Danbury, & continued Poor’s where it now is, but there are some reasons which favour his going to that place. The one which operates strongest, is the desire of having the Regiments with you, which have not yet undergone the designed Arrangement of Congress, near Head Quarters, that they may be effected with more ease in the course of the Winter; but you will, as mentioned in my last, halt these Troops at Danbury till farther Orders, as I would not wish to draw them further till some other Arrangements are made & Poor’s Brigade ready to take their place. It will not be necessary however for You to remain there with them—but you will come forward to this post or to the Army, if it should have left it when you arrive, as your choice shall happen to be.
        The Four Brigades of Massachusetts, like those of the States in general, will suffer a considerable diminution in the course of the Winter. We are now verging fast towards the end of the three Years for which a great part of the Army was inlisted. Every day almost between this & Spring, will decrease our Force. I am sir Yr Most Obedt sert
        
          Go: Washington
        
        
          P.S. Yours of the 16th is come to hand.
        
      